Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-5 are pending. Claims 1-5 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified English translation of KR10-2019-0145298 was filed 10/07/2021.

Withdrawn rejections
Applicant's amendments and arguments filed 11/01/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the specification in the non-final mailed 07/07/2021, has been overcome by the amendments filed 10/07/2021. 
The 112(b) rejection of claims 1-5 in the non-final mailed 07/07/2021, has been overcome by the amendments filed 10/07/2021.


The 103(a) rejection of claim 5 over ‘941, ‘661, ‘091, ‘291 and ‘427 as applied to claims 1-4 and further in view of ‘995 in the non-final mailed 07/07/2021, has been overcome by the amendments filed 10/07/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “b-butane” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was necessitated by amendment.
This is a new matter rejection. The phrase “concentrating isobutene and any one or more of n-butane and iso-butane” is not supported in the original disclosure. 
The remarks filed 10/07/2021 cite paragraphs 18, 20, 25, 32 and 42-43 as support for the amendments in claim 1. The paragraphs 20, 25 and 32 do recite the phrases “isobutene containing saturated hydrocarbon (n-butane and iso-butane)”, “concentrating isobutene containing saturated hydrocarbon (n-butane and iso-butane)”, and “using the isobutene containing saturated hydrocarbons of n-butane and iso-butane may achieve the same level of reaction heat control…”, respectively.
However, upon a review of the above cited paragraphs and the original disclosure, support for “concentrating isobutene and any one or more of n-butane and iso-butane” , could not be found.
Figure 2 in the Drawings filed 10/21/2020 depict both iso-butane and n-butane with isobutene in the MMA production step. This would suggest that both are concentrated and not one or the other.
The working examples in the specification do not show isobutene being concentrated with isobutylene or n-butane. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by amendment.
The newly added phrase “concentrating isobutene and any one or more of n-butane and iso-butane” adds confusion to what is being claimed. 
For example, applicant argues in the remarks filed 10/07/2021, Podrebarac teaches butane is removed (Podrebarac is reference US Patent 6,242,661). Applicant writes, “Thus Pordrebarac’s removal of butane contrasts with the method of claim 1 wherein the isobutene is concentrated with either n-butane, iso-butane or both”.
Removing the n-butane from the concentrated isobutane and isobutene is encompassed by claim 1. Therefore, it is not understood if applicant intends to claim one or the other of n-butane and iso-butane may be concentrated with isobutene. 
One can argue that if all of n-butane is removed from the isobutene, isobutene and isobutane would be concentrated and not n-butane. A question therefore arises as to how only isobutene and isobutane can be concentrated without the removal of the n-butane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘941 (KR20180047941, Published 05-2018, as cited in the specification as Patent Document 0002. All references to 941 are made to the attached machine translation), ‘661 (US Patent 6,242,661, Patent date 06-2001), ‘091 (US Patent 5,144,091, Patent date 09-1992), ‘291 (EP0486291, Published 05-1992), ‘427(US Patent 6,380,427, Patent date 04-2002) and ‘038 (US Patent 3,387,038, Patent date 06-1968). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image1.png
    177
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    63
    631
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    64
    630
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    28
    629
    media_image5.png
    Greyscale

	Claim 1 is being interpreted as isobutene is concentrated with n-butane and/or iso-butane. 
Scope of the Prior Art

941 teach isobutene is obtained from a composition of C4 olefins containing isobutene, n-butane, 1-butene, 2-butene, isobutene and butadiene (p. 1 of 2). 941 teach the butadiene is removed via extractive distillation (p. 1 of 2).

Ascertaining the Difference
	941 does not teach the concentration of the isobutene with one or more isobutane and n-butane, nor the conversion to MMA. 941 does not teach instant steps (2), (3), and (4), nor the first and second oxidations using an oxide catalyst nor the step of removing light gas.

Secondary Reference
	661 teach the method to concentrate isobutene with isobutane with n-butane being present (Table 1, OVHDS).
661 teach the source of the isobutene is a C4 stream depleted of butadiene via extraction (column 5). The C4 stream is the currently claimed C4 hydrocarbons.
661 teach the method to isolate the isobutene from a catalytic distillation involving the isomerization of the 1-butene to 2-butene (Column 3-5). More specifically, 661 teach isomerization of the 1-butene to 2-butene (Column 5). 661 teach isomerization of the 1-butene to 2-butene can be conducted in a catalytic distillation (Column 3). The catalytic distillation is the instant reactive distillation.

	
	091, 291, 427 and 038 were brought in to teach the conversion of the isobutene to methacrolein, the conversion of methacrolein to methacrylic acid and the conversion of methacrylic acid to MMA respectively.
For example, 091 teach the catalytic gas phase oxidation of isobutene to methacrolein which is the current step (2) (column 1). Concerning current claim 3, 091 teach using a metal oxide catalyst (column 1). 
291 teach the catalytic gas phase oxidation of methacrolein to methacrylic acid using a metal oxide catalyst (p. 2). 
427 teach the conversion of methacrylic acid with methanol to methyl methacrylate (column 7).
038 was brought in to teach motivation to utilize a mixture of isobutene with iso-butane and/or n-butane in an oxidation of isobutylene to methacrolein (column 4). For example, 038 teach saturated hydrocarbons including methane, ethane, propane and isobutene may be used as diluents in the feed stream without adversely affecting the oxidation reaction (column 4). 038 goes on to teach the saturated hydrocarbons aid in avoiding explosive mixtures and assists in temperature control (column 4).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 941, 
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have firstly made MMA and understood to make MMA from isobutene because 941 teach isobutene is used as a raw material for various chemical products including MMA (methylmethacrylate) (p. 1 of 2). 
The ordinary artisan in search of a process to prepare MMA would have looked to 427 for a way to prepare MMA. The ordinary artisan would have done so with a reasonable expectation of success because 427 teach the conversion of methacrylic acid (MAA) with methanol to MMA (column 7).
The ordinary artisan would have then found a source of MAA and made MAA via the process taught by 291 (p. 2). The ordinary artisan would have done so to satisfy a source of MAA and would have had a reasonable expectation of success in preparing MAA because 291 teach the catalytic gas phase oxidation of methacrolein to methacrylic acid using a metal oxide catalyst (p. 2).
The ordinary artisan in need of a source of methacrolein, would have then looked to the teachings of 091 to convert isobutene to methacrolein with a reasonable expectation of success (column 1). The ordinary artisan would have done so to satisfy a source of methacrolein and because 091 teach methacrolein is made from isobutene (column 1).
The ordinary artisan, from the teachings of 941 and 661 would have known to utilize isobutene from a C4 hydrocarbon source, removing the butadiene from the C4 
The ordinary artisan would have had a reasonable expectation of success in utilizing the isobutene mixtures of isobutane and n-butane from the teachings of 661 (Table 1, OVHDS). The reason being 941 teach isobutene is used as a raw material for various chemical products that include MMA (p. 1 of 2). Additionally, 038 teach saturated hydrocarbons including methane, ethane, propane and isobutene may be used as diluents in the feed stream without adversely affecting the oxidation reaction (column 4). 038 goes on to teach the saturated hydrocarbons aid in avoiding explosive mixtures and assists in temperature control (column 4). 
Concerning the n-butane, MPEP 2144.09 II. “Compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Concerning the step of extractive distillation, 941 teach the butadiene is removed via extractive distillation (p. 1 of 2) and 661 teach the source of the isobutene is a C4 stream depleted of butadiene via extraction (column 5). 
Concerning the step of reactive distillation, 661 teach the method to isolate the isobutene from a catalytic distillation involving the isomerization of the 1-butene to 2-butene (Column 3-5).
Concerning the order of the extractive and reactive distillation prior to the currently claimed step (2), Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.

	 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘941 ‘941 (KR20180047941, Published 05-2018, as cited in the specification as Patent Document 0002. All references to 941 are made to the attached machine translation), ‘661 (US Patent 6,242,661, Patent date 06-2001), ‘091 (US Patent 5,144,091, Patent date 09-1992), ‘291 (EP0486291, Published 05-1992), ‘427(US Patent 6,380,427, Patent date 04-2002) and ‘038 (US Patent 3,387,038, Patent date 06-1968), as applied to claims 1-4 and further in view of ‘995 (US Patent 3,282,995, Patent date 11-1966).

Scope of the Prior Art
The teachings of 941, 661, 072, 091, 291, 427 and 038 are recited in the above 103 rejection and are incorporated by reference.

Ascertaining the Difference
However, 941, 661, 091, 291, 427 and 038 do not teach removal of a light gas.



Secondary Reference
	995 teach the oxidation of isobutene to methacrolein and the isolation of the methacrolein from the reaction. (columns 1-2) (column 2, lines 40-51). 995 goes on to teach diluents (N2) and non-reacted starting materials can be recycled (column 2, lines 40-51). 

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 941, 661, 091, 291, 427, 038 and 995 to arrive at the instant invention with a reasonable expectation of success. 
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have purified/isolated the methacrolein obtained from the processes of 091 (column 1). The ordinary artisan would have done so because 995 teach the oxidation of isobutene to methacrolein and the isolation of the methacrolein from the reaction. (columns 1-2) (column 2, lines 40-51). The ordinary artisan additionally would have done so to obtain the methacrolein for the subsequent reaction of methacrolein to MAA and to recycle diluents and unreacted starting material. The ordinary artisan would have had a reasonable expectation of success in isolating the methacrolein because 995 teach the oxidation of isobutene to methacrolein and the isolation of the methacrolein from the reaction. (columns 1-2) (column 2, lines 40-51). 

The reason the methods of the prior art are deemed substantially similar to the instant methods is because the combination of the prior art teaches the methods outlined in paragraphs 26-29 of the instant specification and teaches the catalytic distillation and extractive distillation to obtain the concentrated isobutene. 
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.
Applicant argues the oxidation reaction of isobutene can be controlled more efficiently than with the use of nitrogen. In contrast Choi generically reports that isobutene maybe used as a raw material for preparing compounds such as MMA. Choi is reference 941.


References 661 091 291 427 and 038 were utilized to teach concentration of isobutene and the oxidation and esterification reactions to prepare MMA.

Applicant argues Podrebarac reports methods for separating normal butenes from isobutene by isomerization. Additionally, applicant argues Podrebarac reports a method to separate normal butane from a C4 stream for oligomerization or polymerization. Applicant argues Podrebarac does not disclose the method can efficiently control the reaction heat generated from the oxidation reaction of isobutene, nor the two consecutive reactions or the esterification reaction. Podrebarac is reference 661. 

Examiner’s response:
References 091 291 427 and 038 were utilized to teach the reactions required to prepare MMA from isobutene.
Concerning the efficient control of the reaction heat, as argued above, 038 goes on to teach the saturated hydrocarbons aid in avoiding explosive mixtures and assists in temperature control (column 4). Thus, use of the currently claimed saturated hydrocarbons in an oxidation reaction of isobutene to methacrolein are known to control heat.

Applicant argues Podrebarac’s removal of butane contrasts with the method of claim 1.

As argued above in the 112(b) rejection, removal of butane is encompassed by current claim 1. Isobutene and isobutane can be concentrated without concentrating n-butane. Due to the starting material containing n-butane, a removal of n-butane could be an option for concentrated only isobutene and isobutane. Due to the comprising language of current claim 1, a removal of butane would be encompassed by claim 1.  

Applicant argues Podrebarac has no disclosure of a method to control reaction heat through saturated hydrocarbons. 

Examiner’s response:
It was argued above that the teachings of 038 show saturated hydrocarbons in an oxidation reaction of isobutene to methacrolein are known to control heat (column 4).

Applicant argues the remaining references do not compensate for the deficiencies of Podrebarac and Choi.

Examiner’s response:
The deficiencies of Podrebarac and Choi were addressed above.




Response to Affidavit
The affidavit filed 10/07/2021 has been fully considered but is not persuasive in overcoming the current rejections.

The affidavit recites the presence of n and/or iso butane lowers the reaction temperature without effecting the catalyst activity.

The affidavit recites the presence of 1 and/or 2 butene decreases the oxidation reaction conversion rate of isobutene.

Examiner’s response:
Reference 038 teach saturated hydrocarbons including methane, ethane, propane and isobutene may be used as diluents in the feed stream without adversely affecting the oxidation reaction (column 4). 038 goes on to teach the saturated hydrocarbons aid in avoiding explosive mixtures and assists in temperature control (column 4).
Concerning the reduction of the conversion rate, butene is known to react under the oxidation conditions to produce 1,3-butadiene. As evidence by 309 (US Patent 4,217,309, Patent date 08-1980). Therefore, the reactants utilized to oxidize the  isobutene to methacrolein would be used to produce 1,3-butadiene from butene. In doing so, the conversion rate of the isobutene to methacrolein would be adversely effected.   



Examiner’s response:
Reference 038 teach saturated hydrocarbons including methane, ethane, propane and isobutene may be used as diluents in the feed stream without adversely affecting the oxidation reaction (column 4). Additionally, it was argued that the use of an isobutene and isobutane and/or n-butane mixture would have been obvious.

Concerning the superiority of iso and n butanes over N2, the affidavit shows a better heat control with the N2 and isobutane over N2 alone. Adding a known heat sink to an already purged system would necessarily lead to a lower temperature especially a heat sink with a higher heat capacity.

Conclusion
Claims 1-5 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628